     Case 2:19-cv-00927-GMN-EJY Document 64 Filed 04/22/21 Page 1 of 8



     R. DUANE FRIZELL, ESQ.
 1   Nevada Bar No. 9807
     FRIZELL LAW FIRM
 2   400 N. Stephanie St., Suite 265
     Henderson, Nevada 89014
 3   Office (702) 657-6000
 4   Fax (702) 657-0065
     DFrizell@FrizellLaw.com
 5   Attorney for Defendants/
     Counter-Claimants
 6
 7                                    UNITED STATES DISTRICT COURT

 8                                          DISTRICT OF NEVADA

 9
     EMTEK (SHENZHEN) CO., LTD., a foreign                   §
10   limited liability company,                              §
                                                             §
11                        Plaintiff/Counter-Defendant,       §
                                                             §
12   vs.                                                     §   CASE NO. 2:19-cv-00927-GMN-EJY
                                                             §
13   WAIAN LLC, OWEN S. WONG, and EMTEK                      §
     INTERNATIONAL LLC,                                      §
14                                                           §
                          Defendants/Counter-Claimants.      §
15                                                           §
16                                                           §

17                           STIPULATION AND ORDER TO STAY DISCOVERY
18            Pursuant to Local Rule 26-3 and all applicable authority, and by and through their
19
     respective counsel of record, Defendants/Counter-Claimants WAIAN LLC, OWEN S. WONG,
20
     and     EMTEK          INTERNATIONAL        LLC      (“Defendants”   or   “Counter-Claimants”)   and
21
22   Plaintiff/Counter-Defendant EMTEK (SHENZHEN) CO., LTD. (“Plaintiff” or “Counter-

23   Defendant”) hereby submit to the Court this Stipulation and Order to Stay Discovery. The
24   primary reasons for this Stipulation are as follows: (1) the COVID-19 pandemic has resulted in
25
     numerous restrictions (and some outright bans) on international travel and the obtaining of
26
     evidence; (2) China does not permit attorneys to take depositions in China for use in non-
27
28   Chinese courts; and (3) since Defendants substituted new counsel on February 26, 2021, the



     4818-8014-4870.1   Page 1 of 9
     Case 2:19-cv-00927-GMN-EJY Document 64 Filed 04/22/21 Page 2 of 8




     Parties have in good faith focused on settlement negotiations. There are additional reasons as
 1
 2   well. In connection with this Stipulation, the Parties hereby stipulate and agree as follows:

 3   I.       INFORMATION PURSUANT TO LOCAL RULE 26-3
 4
              A.          Discovery completed.
 5
              On December 17, 2019, Plaintiff made its Initial Disclosures.
 6
 7            On February 4, 2020, Defendants made their Initial Disclosures.

 8            On March 31, 2020, Plaintiff/Counter-Defendant produced its First Supplement to
 9   Plaintiff’s Rule 26(a)(1)(A) Disclosures.
10
              On April 30, 2020, Plaintiff/Counter-Defendant produced its Second Supplement to
11
     Plaintiff’s Rule 26(a)(1)(A) Disclosures.
12
13            On May 7, 2020, Plaintiff/Counter-Defendant propounded Plaintiff/Counter-Defendant’s

14   First Set of Requests for Admission to Defendant/Counterclaimants.
15            On May 7, 2020, Plaintiff/Counter-Defendant propounded Plaintiff/Counter-Defendant’s
16
     First Set of Requests for Production to Defendant/Counterclaimants.
17
              On May 7, 2020, Plaintiff/Counter-Defendant propounded Plaintiff/Counter-Defendant’s
18
19   First Set of Interrogatories to Defendant/Counterclaimant Owen S. Wong.

20            On May 15, 2020, Plaintiff Counter-Defendant served Notice of Intent to Serve Subpoena
21
     Duces Tecum on three separate deponents, including: (1) Custodian of Records for JPMorgan
22
     Chase, Bank, N.A.; (2) Custodian of Records for Wells Fargo Bank, N.A., (3) Custodian of
23
24   Records for Citibank, N.A. These subpoenas were subsequently served on the respective

25   deponents and, after delays due to branch closures and other COVID-19 related service delays,
26   as of the date of this stipulation, Plaintiff Counter-Defendant has begun receiving the requested
27
28



     4818-8014-4870.1   Page 2 of 9
     Case 2:19-cv-00927-GMN-EJY Document 64 Filed 04/22/21 Page 3 of 8




     records and anticipates a forthcoming supplemental production of documents from the
 1
 2   deponents.

 3            On June 19, 2020, Plaintiff Counter-Defendant produced its Third Supplement to
 4
     Plaintiff’s Rule 26(a)(1)(A) Disclosures.
 5
              On July 12, 2020, Defendants produced their Second Supplement to Defendants’ Rule
 6
 7   26(a)(1)(A) Disclosures.

 8            On July 23, 2020, Plaintiff Counter-Defendant produced its Fourth Supplement to
 9   Plaintiff’s Rule 26(a)(1)(A) Disclosures.
10
              On July 29, 2020, Defendants produced their Response to Plaintiff/Counter-Defendant’s
11
     First Set of Requests for Admissions.
12
13            On August 24, 2020, Defendants produced their Third Supplement to Defendants’ Rule

14   26(a)(1)(A) Disclosures.
15            On September 6, 2020, Defendants produced their Fourth Supplement to Defendants’
16
     Rule 26(a)(1)(A) Disclosures.
17
              On September 8, 2020, Defendants produced their Response to Plaintiff/Counter-
18
19   Defendant’s First Set of Requests for Production.

20            On September 8, 2020, Defendants produced their Response to Plaintiff/Counter-
21
     Defendant’s First Set of Interrogatories.
22
              On October 5, 2020, Plaintiff received a supplemental document production of bank
23
24   records from Citibank, N.A.

25            On November 18, 2020, Defendants produced their Fifth Supplement to Defendants’
26   Rule 26(a)(1)(A) Disclosures.
27
              On February 26, 2021, Defendants substituted new counsel in this matter.
28



     4818-8014-4870.1   Page 3 of 9
     Case 2:19-cv-00927-GMN-EJY Document 64 Filed 04/22/21 Page 4 of 8




              On March 8, 2021, Defendants served their demand for prior discovery.
 1
 2            B.          Discovery that remains to be completed.

 3            In the event the case is not resolved during the current settlement negotiations, the Parties
 4
     will need to depose several witnesses, several of whom are based in China, which has continued
 5
     to restrict travel due to the Covid-19 pandemic. Defendants/Counter-Claimants counsel will
 6
 7   want to take a FRCP 30(b)(6) deposition of a representative of Plaintiff/Counter-Defendant. The

 8   Parties may also need to conduct expert discovery, including the use of accounting experts in the
 9   event the Parties are unable to agree on the amounts in dispute.
10
              C.          Why discovery was not completed.
11
              Discovery has not been completed primarily for three reasons. First, the global COVID-
12
13   19 pandemic has resulted in numerous restrictions (and some outright bans) on international

14   travel and the obtaining of evidence, particularly as to depositions of the remaining party
15   representatives. Plaintiff/Counter-Defendant’s headquarters, along with its representatives and
16
     witnesses, is located in Wuhan City, Hubei Province, in the People’s Republic of China (“PRC”
17
     or “China”). In fact, Plaintiff/Counter-Defendant’s headquarters, representatives, and witnesses
18
19   are located in the very city where the COVID-19 outbreak began. Much discovery is needed

20   from other individuals and entities in China. Because of the worldwide pandemic, China has
21
     only recently begun to open international travel and business and other operations. Even so,
22
     restrictions remain and travel visas have to be obtained. For these reasons, the Parties have not
23
24   yet had a chance to conduct meaningful discovery there.

25
26
27
28



     4818-8014-4870.1   Page 4 of 9
     Case 2:19-cv-00927-GMN-EJY Document 64 Filed 04/22/21 Page 5 of 8




              Second, in addition to the issues arising from the pandemic, “China does not permit
 1
 2   attorneys to take depositions in China for use in [non-Chinese] courts.” 1 This is generally true

 3   even if the depositions are taken voluntarily, remotely, or both. This restriction means that
 4
     Plaintiff’s representatives will not be able to be deposed while they are inside China or they
 5
     could be prosecuted by Chinese authorities. They would have to travel outside of China for the
 6
 7   depositions, which travel is not without its own restrictions and limitations due to the pandemic.

 8   Plaintiff’s representatives will also have to obtain travel visas, which have additional restrictions.
 9   Many U.S. consulates in China are currently closed and are not issuing any visas at all. The U.S.
10
     embassy in Beijing is only allowing visas on an emergency basis. Requests to the Central
11
     Authority under the Hague Evidence Convention for holding depositions while the Plaintiff and
12
13   its representatives are inside China has not been achieved by either parties’ counsel, and the

14   Parties anticipate that significant delays may be encountered until permission is obtained from
15   the Chinese Central Authority and/or the current COVID international travel restrictions between
16
     the United States and China are lifted.
17
              Finally, since Defendants substituted new counsel on February 26, 2021, the Parties have
18
19   in good faith focused on settlement negotiations, which are ongoing.              They have made

20   considerable progress, but some issues remain. Settlement issues are more complex in this case
21
     because the parties must account for the dissolution of the underlying business entity and its
22
     assets. In order to keep the Parties’ attorney fees and court costs down, they have tried to avoid
23
24   discovery matters as these negotiations have proceeded over the past few months.

25   ///
26   ///
27
     1
28     https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-
     Information/China.html (last visited April 19, 2021).


     4818-8014-4870.1   Page 5 of 9
     Case 2:19-cv-00927-GMN-EJY Document 64 Filed 04/22/21 Page 6 of 8




              D.          Proposed schedule for completing all remaining discovery.
 1
 2            The parties propose a temporary stay of discovery, as follows:

 3                        Description of Deadline                  Old Date             New Date
 4
                          Initial Disclosures                      Passed               STAYED
 5
                          Amending Pleadings/Adding Parties        Passed               STAYED
 6
 7                        Interim Status Report                    Passed               STAYED

 8                        Regular Discovery Cut-Off                5/4/2021             STAYED
 9                        Initial Expert Disclosures               5/18/2021            STAYED
10
                          Rebuttal Expert Disclosures              6/16/2021            STAYED
11
                          Expert Discovery Cut-Off                 7/14/2021            STAYED
12
13                        Dispositive Motions                      8/11/2021            STAYED

14                        Joint Pre-Trial Order                    9/8/2021             STAYED
15            The parties would also request a status conference in this matter to be set ninety (90)
16
     days out or on a date that the Court deems reasonable for allowing sufficient time for
17
     meaningful settlement discussions.
18
19   II.      GOOD CAUSE.

20            As discussed in Part I.C above, the Parties would submit that there is good cause for why
21
     discovery has not been completed and why discovery should be temporarily stayed at this
22
     juncture: (1) the COVID-19 pandemic has resulted in numerous restrictions (and some outright
23
24   bans) on international travel and the obtaining of evidence; (2) China does not permit attorneys

25   to take depositions in China for use in non-Chinese courts; and (3) since Defendants substituted
26   new counsel on February 26, 2021, the Parties have in good faith focused on settlement
27
     negotiations. Additional reasons for good cause are as follows: (4) the Parties have been duly
28



     4818-8014-4870.1   Page 6 of 9
     Case 2:19-cv-00927-GMN-EJY Document 64 Filed 04/22/21 Page 7 of 8




     diligent, and they have not been dilatory or clogging the Court’s docket; (5) a temporary stay of
 1
 2   discovery would not prejudice Plaintiff or Defendants, because all Parties have agreed to the stay;

 3   (6) the stay would not disrupt the Court’s proceedings in this matter because no hearings or trial
 4
     dates are currently scheduled; (6) a temporary stay of discovery would allow the Parties to
 5
     continue to engage in meaningful settlement negotiations without having to shift their focus, or
 6
 7   bear the time and expense, for additional discovery at this time, which discovery would be

 8   rendered unnecessary in the first place if the Parties settle; and (7) given that there remain
 9   restrictions on international travel and the obtaining of evidence, a stay would allow for a
10
     temporary pause until conditions return somewhat more to “normal,” which might allow the
11
     Parties to proceed with relatively uninhibited discovery, if they are not able to settle.
12
13   III.     EXCUSABLE NEGLECT.

14            To the extent the Parties must show excusable neglect in submitting this stipulation at this
15   time, they would state that because of the ongoing settlement dialogue between the Parties, they
16
     were hopeful that this case could be settled by April 16, 2021. Nevertheless, certain issues have
17
     recently arisen that will require additional time and attention, and given the international and
18
19   language barriers, the Parties foresee that a good deal of time will be needed to reach a final

20   resolution. For these reasons, the Parties have only just come to realize that discovery would
21
     need to be stayed (or extended). For this reason, they are submitting this stipulation now.
22
     IV.      REQUEST TO EXTEND OTHER DEADLINES.
23
24            None at this time.

25   ///
26   ///
27
     ///
28



     4818-8014-4870.1   Page 7 of 9
     Case 2:19-cv-00927-GMN-EJY Document 64 Filed 04/22/21 Page 8 of 8




     V.       CONCLUSION.
 1
 2            Wherefore, Defendants/Counter-Claimants WAIAN LLC, OWEN S. WONG, and

 3   EMTEK (“Defendants” or “Counter-Claimants”) and Plaintiff/Counter-Defendant EMTEK
 4
     (SHENZHEN) CO., LTD. (“Plaintiff” or “Counter-Defendant”) hereby request the Court to enter
 5
     the foregoing stipulation as an order of the Court and to stay discovery.
 6
 7            IT IS SO STIPULATED.

 8    Dated: April 21, 2021                             Dated: April 21, 2021
 9           FRIZELL LAW FIRM                                LEWIS BRISBOIS BISGAARD & SMITH LLP
             400 N. Stephanie St., Suite 265                 6385 S. Rainbow Boulevard, Suite 600
10
             Henderson, Nevada 89014                         Las Vegas, Nevada 89118
11
      By: _/s/ R. Duane Frizell______                   By: _/s/ Adam J. Pernsteiner______
12                                                          ADAM J. PERNSTEINER, ESQ.
          R. DUANE FRIZELL, ESQ.
13        Nevada Bar No. 9807                               Nevada Bar No. 7862
          Attorney for Defendants/                          GREG L. JOHNSON, ESQ.
14        Counter-Claimants                                 California Bar No. 132397
                                                            Attorneys for Plaintiff
15
16                                                   ORDER

17            Having reviewed the foregoing Stipulation of the Parties, and finding good, just,
18   and sufficient cause therefor, it is hereby entered as an Order of the Court.
19             IT IS THEREFORE ORDERED AS FOLLOWS:
20             1.         Discovery in this matter is hereby STAYED.
21             2.          A telephonic status conference in this action is hereby scheduled for July 22,
22   2021 at 10:00 a.m. All Parties are instructed to call the Audio Conference Line at (888)
23   251-2909, access code 7771745, five (5) minutes prior to the hearing time. Please remain on
24
     the line until such time as the Court joins the call and convenes the proceedings. The use of a
25
     cell phone or speaker phone during the call is prohibited. The call must be made using a land
26
     line.
27
               April 22, 2021
28     DATED:_________________________                 _____________________________________
                                                       UNITED STATES MAGISTRATE JUDGE
                                                       CASE NO.: 2:19-cv-00927-GMN-EJY

     4818-8014-4870.1   Page 8 of 9
